Exhibit 10.5

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT is made and entered into as of this 17th
day of February, 2015, by and between CARTER VALIDUS PROPERTIES II, LLC, a
Delaware limited liability company (“Assignor”), and HCII-5100 INDIAN CREEK
PARKWAY, LLC, a Delaware limited liability company (“Assignee”).

RECITALS

A. Assignor is the Purchaser under that that certain Purchase Agreement entered
into by and between Overland Park Rehab, LP, a Texas limited partnership, as
Seller, and Carter Validus Properties, LLC, a Delaware limited liability company
(“Carter”), pursuant to that certain Purchase Agreement dated July 24, 2013,
(the “Contract”), which Contract was subsequently assigned by Carter, to Carter
Validus Properties II, LLC, a Delaware limited liability, as Purchaser, pursuant
to that certain Assignment of Purchase Agreement dated October 13, 2014 (the
“Assignment”), and which Contract was subsequently amended by that certain First
Amendment to Purchase Agreement dated January 20, 2015 (the “First Amendment”),
(the Assignment, the Contract and the First Amendment are collectively referred
to as the “Agreement”); relative to certain Real Property, Improvements,
Intangible Property and Personal Property (as defined in the Agreement), located
or necessary for the operation of the property located in Overland Park, Johnson
County, Kansas (the “ Property”), as more particularly described in the
Agreement.

B. Assignor wishes to assign to Assignee, all of its rights under the Agreement
in return for Assignee’s agreement to assume all of Assignor’s obligations under
the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement), regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES: ASSIGNOR: Carter Validus Properties II, LLC, a Delaware limited
liability company

/s/ Elizabeth Fay

By:

/s/ Lisa Collado

Print Name:

Elizabeth Fay

Date:

 

/s/ Patrice Wolfe

Print Name:

Patrice Wolfe

WITNESSES: ASSIGNEE: HCII-5100 Indian Creek Parkway, LLC, a Delaware limited
liability company By: Carter Validus Operating Partnership II, LP, a Delaware
limited partnership, Its Sole Member By: Carter Validus Mission Critical REIT
II, Inc., a Maryland corporation, Its General Partner

/s/ Patrice Wolfe

Print Name:

Patrice Wolfe

By:

/s/ John E. Carter

/s/ Anatalia Sanchez

Name:

John E. Carter

Print Name:

Anatalia Sanchez

Its:

CEO

 

-2-